PER CURIAM.
The question in this case is whether the importations, which were women’s dress goods of wool embroidered by hand or machinery, were properly classified for duty under paragraph 369 of the tariff act of July 24, 1897, c. 11, § 1, Schedule K, 30 Stat. 184 [U. S. Comp. St. 1901, p. 1667], or whether they should have been classified under paragraph 371 of that act (30 Stat. 185 [U. S. Comp. St. 1901, p. 1667]). We should have no doubt upon the question were it not for the effect which is to be given to the qualifying words in paragraph 369, “not specially provided for in this act,” and the absence of similar qualifying words in paragraph 371. The opinion of Mr. Appraiser De Vries, which was adopted by the Board of General Appraisers, presents a strong argument in favor of a classification under paragraph 369, and another opinion by him to the same effect was adopted by the Circuit Court of Appeals for the Third Circuit in Thomas v. Wannamaker, 129 Fed. 92, 63 C. C. A. 594. With some hesitation, but recognizing the propriety of uniformity of decision between courts of co-ordinate jurisdiction when that is practicable without yielding our clear convictions, we conclude to affirm the decision of the court below affirming the decision of the Board of General Appraisers.
Ordered accordingly.